DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-18 are currently pending.
Claims 2-3, 19, and 20 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Response to Amendments
Applicant’s amendments filed 10/13/2020 have been entered.
Claims 1 has been amended.
The double patenting rejections have been updated to reflect Applicant’s amendments.
The Section 103 rejections have been updated to reflect Applicant’s amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 4, and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/499958 (referred to as ‘958). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims read on the currently pending claims of the current application.
Claims 1 and 10-11 of ‘958 read on claims 1, 3-4, and 8 of the current application except that the absorbent material is continuously distributed in the central, the first and the second lateral absorbent zones. However, paragraph [0041]-[0042] and Figures 1-4 of the specification of ‘958 details that placing the absorbent core may be continuous to achieve the required absorbent properties and other advantages. Therefore, it would have been obvious to one of ordinary skill in the art to design the absorbent core to comprise absorbent material that is continuously distributed in the central, the first and the second lateral absorbent zones to provide improved absorbent properties as taught by ‘958.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). It is noted that col. 13, lin. 1-15, of ‘958 teaches the folding lines may be in transversal sections which have a minimum basis weight relative to neighboring regions of the lateral absorbent zones, in which said transversal sections have the claimed longitudinal lengths of 5 mm to 30mm.
Claim 4 of ‘958 reads on claim 7 of the current application. It is noted that the claimed amounts of absorbent material in the absorbent core and the lateral absorbent zones taught by ‘958 overlap with the instantly claimed ranges.
Claim 5 of ‘958 reads on claim 9 of the current application.
Claim 6 of ‘958 reads on claim 10 of the current application.
Claim 7 of ‘958 reads on claim 11 of the current application.
Claim 8 of ‘958 reads on claim 12 of the current application.
Claim 9 of ‘958 reads on claim 13 of the current application.
Claim 12 of ‘958 reads on claim 14 of the current application.
Claim 13 of ‘958 reads on claim 15 of the current application.
Claim 14 of ‘958 reads on claim 16 of the current application.
Claims 19 and 20 of ‘958 reads on claim 17 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/499958 (referred to as ‘958) and in view of Armstrong-Ostle et al. (US 2012/0316530 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims read on the currently pending claims of the current application.
Claims 1 and 10-11 of ‘958 reads on claim 1 of the current application. However, ‘958 does not explicitly teach wherein the first lateral zone in a first transversal section of the core has a length in the longitudinal direction of at least 10 mm and has a lower basis weight relative to the basis weight of the central absorbent zone as required by claim 5 of the current application.
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled regions of absorbent material having different basis weights in either the longitudinal or transverse dimensions to direct the flow of fluid in the desired manner to prevent leakage (Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which a first absorbent zone (30, may correspond to the first lateral absorbent zone in a first transversal section) and a second absorbent (31, may correspond to the second lateral absorbent zone in a second transversal section) both have a lower basis weight/absorbent material amount than the basis weight of the core absorbent zone (32) (Armstrong-Ostle: par. 0062). The profiled segment may have a first length in the longitudinal direction (labeled as the width of the segments w1, for example), depending on how many segments the absorbent core is divided into, of 4 cm or greater which is within the claimed range of greater than 10 mm for the first and second transversal sections (Armstrong-Ostle: Fig. 3; par. 0044). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range.  Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
‘958 and Armstrong-Ostle are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing fluids. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a first and second length for the first and second lateral absorbent zones in the first and second transversal sections of ‘958 to form lateral absorbent zones in transversal sections with the claimed length in the longitudinal direction having a lower basis weight compared to the basis weight of the central absorbent region to improve the absorbance properties to prevent leakage as taught by Armstrong-Ostle.
Claims 1 and 10-11 of ‘958 reads on claim 1 of the current application. Claim 8 of ‘958 teaches the claimed basis weight of the lateral absorbent zone is higher than the central absorbent zone. However, ‘958 does not explicitly teach wherein the first lateral zone in a first transversal section of the core has a length in the longitudinal direction of at least 10 mm as required by claim 6 of the current application.
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled regions of absorbent material having different basis weights in either the longitudinal or transverse dimensions to direct the flow of fluid in the desired manner to prevent leakage (Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which a first absorbent zone (30, may correspond to the first lateral absorbent zone in a first transversal section) and a second absorbent (31, may correspond to the second lateral absorbent zone in a second transversal section) both have a different basis weight/absorbent material amount than a core absorbent zone (32) (Armstrong-Ostle: par. 0062). The profiled Armstrong-Ostle: Fig. 3; par. 0044). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range.  Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
‘958 and Armstrong-Ostle are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing fluids. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a first and second length for the first and second lateral absorbent zones in the first and second transversal sections of ‘958 to form lateral absorbent zones in transversal sections with the claimed length in the longitudinal direction to improve the absorbance properties to prevent leakage as taught by Armstrong-Ostle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-7, and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/499,948 (referred to as ‘948). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims read on the currently pending claims of the current application.
Claims 1 and 4-5, and 12-13 of ‘948 read on claims 1 and 3-6 of the current application. 
Claim 7 of ‘948 reads on claim 7 of the current application.
Claim 6 of ‘948 reads on claim 9 of the current application.
Claim 8 of ‘948 reads on claim 10 of the current application.
The claims of ‘948 are silent towards the core comprising cellulose fibers and thus may be considered to not comprise cellulose fibers which reads on claim 11 of the current application.
Claim 10 of ‘948 reads on claim 12 of the current application.
Claim 11 of ‘948 reads on claim 13 of the current application.
Claim 14 of ‘948 reads on claim 14 of the current application.
Claim 15 of ‘948 reads on claim 15 of the current application.
Claim 16 of ‘948 reads on claim 16 of the current application.
The claims of ‘948 are silent towards the absorbent core being in an absorbent article comprising a top sheet and a back sheet and a package comprising a plurality of said absorbent articles as required by claims 17 and 18 of the current application. However, paragraph [0139] of the specification of ‘948 details that placing the absorbent core into the claimed absorbent articles and then preparing a package with a plurality of said absorbent articles is known in the art to prepare the products for transport and sale. Therefore, it would have been obvious to one of ordinary skill in the art to package a plurality of the claimed absorbent articles to prepare the claimed articles for transport and sale as taught by ‘948.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/499,948 (referred to as ‘948) and in view of Ehrnsperger et al. (US 2015/0073366 A1) Armstrong-Ostle et al. (US 2012/0316530 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims read on the currently pending claims of the current application.
‘948 is silent towards the average basis weight of the lateral absorbent zones being at least about 25% higher than the average basis weight in the central absorbent zone as required by claim 8 of the current application.
Ehrnsperger teaches an absorbent article comprising an absorbent core (28) extending in a longitudinal direction (80) parallel to a longitudinal axis and a transversal direction (90) perpendicular to the longitudinal direction (Ehrnsperger: abstract; Figs. 1 and 4; par. 0002, 0011, 0031, 0034, and 0050). The absorbent core (28) comprises a core wrap comprising a top side (16) and a bottom side (16’) enclosing an absorbent material (Ehrnsperger: Figs. 1-8; par. 0026, 0031, 0037, and 0074-0082). teach the absorbent material may be present in a profiled basis weight along the longitudinal axis of the core in which there may exist areas with a basis weight of at least 50% larger than other areas which is within the claimed range of at least 25% Ehrnsperger: par. 0053 and 0084). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled regions of absorbent material having different basis weights in either the longitudinal or transverse dimensions to direct the flow of fluid in the desired manner to prevent leakage (Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which first and second absorbent zones (30 and 31, may be considered lateral absorbent zones) have a higher basis weight/absorbent material than a core absorbent zone (32) (Armstrong-Ostle: par. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art to increase the absorbent material towards the front and back edges along a longitudinal axis such as in the first and lateral absorbent zones (i.e. increase the basis weight or amount of absorbent material) of ‘948 to improve the absorbance properties to prevent leakage as taught by Ehrnsperger and Armstrong-Ostle. It would further be obvious to one of ordinary skill in the art to utilize a higher basis weight of at least 25% or higher in the average lateral zones compared to the average central zone as Ehrnsperger teaches the absorbent material may be profiled along the longitudinal axis in which the basis weight may be at least 50% larger, which is within the claimed range of at least 25%, to achieve the desired absorbent properties to prevent leakage in the desired location(s) of the absorbent article as taught by the combination of Ehrnsperger and Armstrong-Ostle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al. (US 2015/0073366 A1) in view of Suzuki et al. (US 6,165,160 A) and in further view of Kreuzer (US 2012/0316529 A1).
Regarding claim 1,
Ehrnsperger teaches an absorbent article comprising an absorbent core (28) extending in a longitudinal direction (80) parallel to a longitudinal axis and a transversal direction (90) perpendicular to the longitudinal direction (Ehrnsperger: abstract; Figs. 1 and 4; par. 0002, 0011, 0031, 0034, and 0050). The absorbent core (28) comprises a core wrap comprising a top side (16) and a bottom side (16’) enclosing an absorbent material (Ehrnsperger: Figs. 1-8; par. 0026, 0031, 0037, and 0074-0082). The absorbent core further comprises a first longitudinally-extending channel-forming area (26) and a second longitudinally-extending channel-forming area (26’) substantially free of absorbent material, and wherein the first longitudinally-extending channel-forming area (26) is on one side of the longitudinal axis (80) and the second longitudinally-extending channel-forming area (26’) is on the other side of the longitudinal axis (Ehrnsperger: Figs. 1 and 4; par. 0037 and 0086-0095).
The absorbent core may also be considered to comprise a central absorbent zone comprising absorbent material (60) and disposed between the first and second channel-forming Ehrnsperger: Figs. 1-8; par. 0031, 0037, and 0047-0061). It is noted that a zone may be considered any given area as there is no special definition provided in the specification for the term “zone”. Thus, a central absorbent zone may be any given area in the absorbent core that comprises absorbent material disposed between the first and second channel-forming areas and a lateral absorbent zone may any area of absorbent material disposed laterally outwardly of the channel-forming areas. 

    PNG
    media_image1.png
    722
    774
    media_image1.png
    Greyscale

The first and second longitudinally-extending channel-forming areas intrinsically have a length and are each lateral absorbent zone may be considered to extend along the length of the first and second channel forming areas as the zones may be considered to extend outwardly from said channels and a length may be any dimension of said channel-forming areas. The absorbent material may further be continuously distributed in the central, the first lateral absorbent zone, and the second lateral absorbent zone (Ehrnsperger: par. 0053).
Ehrnsperger does not explicitly teach wherein the absorbent core comprises at least two transversal folding line in a region of the core where the longitudinally-extending channel-forming areas are present such that each transversal folding line intersects the two channel-forming areas, the central absorbent zone, the first lateral absorbent zone, and the second lateral absorbent zone, and wherein the at least two transversal folding lines do not intersect a transversal axis of the absorbent core. It is noted that the central absorbent zone, the first lateral absorbent zone, and the second lateral absorbent zone may be considered to be in “a region” of the core where the longitudinally-extending channel-forming areas are present as the aforementioned zones comprise a portion of the longitudinally-extending channel-forming areas and “a region” is interpreted as a designated area of the absorbent core.
Suzuki teaches a disposable diaper (an absorbent article) comprising a plurality of folding guide lines extending in a transverse direction of the diaper (folding lines) so as to divide the diaper’s longitudinal dimension toward the outer surface of a backsheet (Suzuki: abstract). Folding line (X1) is extended in a transverse direction across an absorbent core (4, corresponds to a central absorbent zone) and a pair of folding lines (X2) (i.e. at least two) extend in the transverse direction which intersects what may be considered a first and second lateral absorbent zone respectively in addition to what may be considered first and second channel-forming areas 6, elastic members formed in the interior (i.e. channels formed inside the absorbent article as a result of the elastic members)) (Suzuki: Figs. 1-2; col. 2, lin. 60-67 – col. 3, lin. 1-26). It is noted that “a transversal axis” is not specifically defined in the specification and will be interpreted as any axis which is perpendicular to a longitudinal axis. Thus, any perpendicular axis along the longitudinal axis may be considered a transversal axis. As such, Suzuki does teach a fold line placement in which the at least two transversal folding lines do not intersect a transversal axis of the absorbent core, such as a transversal axis which is in between and parallel to said transversal fold lines (X1 and X2) (Suzuki: see adapted Fig. 1 below). The fold lines reduce thickness and improve folding capabilities of the absorbent article (Suzuki: abstract; col. 4, lin. 23-67).

    PNG
    media_image2.png
    716
    832
    media_image2.png
    Greyscale

Ehrnsperger and Suzuki are in the corresponding field of absorbent articles. Therefore, it would have been obvious to one of ordinary skill in the art to place at least two transversal folding lines in a region of the core where the longitudinally-extending channel-forming areas are present in the absorbent article of Ehrnsperger such that the transversal folding lines intersect the two channel-forming areas, the central absorbent zone, the first lateral absorbent zone, and the second lateral absorbent zone, wherein the at least two transversal folding lines do not intersect a transversal axis of the absorbent core to provide improved folding capabilities of the absorbent article during usage as taught by Suzuki.
Ehrnsperger and Suzuki do not explicitly teach wherein the at least two transversal folding lines are formed in a transversal section of the core having a minimum basis weight in the lateral absorbent zones relative to the neighboring regions of the lateral absorbent zones, so that the at least one transversal section (S4) of minimum basis weight acts as a folding line. However, Suzuki does teach the thickness of the folding lines, including the folding lines in a transversal section in a lateral absorbent zones, is reduced (Suzuki: col. 4, lin. 47-67).
Kreuzer teaches an absorbent article comprising an absorbent core comprising absorbent material and two or more channels which are substantially free of said absorbent material and thus may be considered to have a “minimum basis weight” relative to neighboring regions having absorbent material (Kreuzer: abstract; par. 0009, 0024, 0037, 0048, 0050, and 0068-0094). The absorbent core may comprise one or more channels, which may act as folding lines and to improve fluid transportation, oriented in the transverse direction (may be considered to be formed in a transversal section of the core having a minimum basis weight relative to neighboring regions) along the edges (i.e. not the core area) and thus may be considered a lateral absorbent zone (Kreuzer: par. 0078-0079 and 0091-0092). It is noted that the channels disposed 
Ehrnsperger, Suzuki, and Kreuzer are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing bodily fluids. Therefore, it would have been obvious to one of ordinary skill in the art to configure at least one transversal channel, i.e. at least two folding lines, formed in a transversal section of the core having a minimum basis weight (as they are substantially free of absorbent material) in the lateral absorbent zones of Ehrnsperger and Suzuki relative to the neighboring regions of the lateral absorbent zones to provide improved fluid transport to prevent leakage and runoff of fluid as taught by Kreuzer.
The resulting transversal section may have an overlapping longitudinal length as said “section” may be any given area which includes the transversal channel, folding lines, with the minimum basis weight given the width proportions of the respective regions of Ehrnsperger which teaches the crotch region (C) may have channels with a width (Wc) of from 5 mm up to 100 mm and may have a length of at least 2 mm (Ehrnsperger: par. 0094 and 0154). The crotch region (C) may have a narrowest width of at least 5 mm and up to 100 mm and may taper at said narrowest point towards a dry crotch width of from 70 mm to 200 mm (Ehrnsperger: par. 0083 and 0154). Thus, it would be apparent to one of ordinary skill in the art that the transversal section, a designated area of the absorbent core including the folding lines with minimum basis weight, may be selected to have a width of 5 mm to 30 mm as the section may be selected to be the desired length, lacking criticality, so long as it includes the folding lines with a minimal basis weight as required by the claim. It is also noted that there is nothing in the claim that precludes the transversal section (S4) from 
Regarding claim 4,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the absorbent material may be present in a profiled basis weight along the longitudinal axis of the core in which there may exist areas with a basis weight of at least 50% larger than other areas (Ehrnsperger: par. 0053 and 0084). Therefore, the basis weight of the absorbent material is at longitudinally varies in the central absorbent zone and/or the lateral absorbent zones.
Regarding claim 9,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the first (26) and second channel-forming areas (26’) are at least partially curved or angled resulting in a width of the central absorbent zone to vary at least along a portion of the length of the channel-forming areas (Ehrnsperger: par. 0091).
Regarding claim 10,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the absorbent material may have various shapes in the absorbent core and may have a width, at the narrowest point in the crotch area of less than about 100 mm and at least 5 mm or at least 10 mm (Ehrnsperger: par. 0083). Therefore, the designated central absorbent zone may have overlapping minimum widths with the claimed at least 10 mm to achieve the desired absorbent material shape and absorbent properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that 
Regarding claim 11,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the absorbent material may be substantially free of cellulose fibers (Ehrnsperger: par. 0049).
Regarding claim 12,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 11. Ehrnsperger further teaches the absorbent material consists essentially of superabsorbent particles (SAP) (Ehrnsperger: par. 0047-0049). It is noted that “consists essentially of” will be interpreted as open ended language as there is no special definition in the specification for “consists essentially of” in conjunction with the superabsorbent particles. See MPEP 2111.03.
Regarding claim 13,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 12. Ehrnsperger further teaches the superabsorbent particles are at least partially immobilized by an adhesive (Ehrnsperger: par. 0051).
Regarding claim 14,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the absorbent core further comprises what may be considered a front absorbent zone and a back absorbent zone which are disposed longitudinally outwardly of the central absorbent zone and lateral absorbent zones towards the front edge (10) and the back edge (12) of the core, respectively, as they may be disposed along the longitudinal 80) away from the core and closer to the respective edges (Ehrnsperger: Fig. 1; par. 0034 and 0047-0061). Note that absorbent zones may be selected as any area that comprises absorbent material as noted in the rejection to claim 1 and the absorbent material may have a profiled basis weight along the longitudinal axis (Ehrnsperger: par. 0084).

    PNG
    media_image3.png
    690
    634
    media_image3.png
    Greyscale

Regarding claim 15,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the absorbent core may comprise auxiliary glue between the absorbent material and the top and bottom side of the core (Ehrnsperger: par. 0037 and 0161).
Regarding claim 16,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the top side of the core wrap is attached to the bottom side of the core wrap in the channel-forming areas (26 or 26’) as depicted in Fig. 5 by ultrasonic bonding (Ehrnsperger: Fig. 5; par. 0095). It is noted that the limitation requiring the attachment of the bottom side and the top side of the core wrap by “at least one selected from ultrasonic 
Regarding claims 17 and 18,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches absorbent article comprises a topsheet on a wearer-facing side, a backsheet on a garment-facing side, and an absorbent core disposed between the two sheets (Ehrnsperger: par. 0002, 0011, 0039, and 0045). The absorbent article may be placed into a package comprising a plurality of the absorbent articles (Ehrnsperger: par. 0132).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger in view of Suzuki and in view of Kreuzer and in further view of Armstrong-Ostle et al. (US 2012/0316530 A1).
Regarding claim 5,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger further teaches the basis weight may be profiled (Ehrnsperger: par. 0053, 0084, and 0181). Ehrnsperger does not explicitly teach wherein the first and second absorbent zones are in a first and second transversal section, respectively, having a first length in the longitudinal direction of at least 10 mm wherein the central absorbent zone has a higher basis weight of absorbent material than each of the lateral absorbent zones. 
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which a first absorbent zone (30, may correspond to the first lateral absorbent zone in a first transversal section) and a second absorbent (31, may correspond to the second lateral absorbent zone in a second transversal section) both have a different basis weight/absorbent material amount than a core absorbent zone (32) (Armstrong-Ostle: par. 0062). The profiled segment may have a first length in the longitudinal direction (labeled as the width of the segments w1, for example), depending on how many segments the absorbent core is divided into, of 4 cm or greater which is within the claimed range of greater than 10 mm for the first and second transversal sections (Armstrong-Ostle: Fig. 3; par. 0044). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range.  Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Ehrnsperger and Armstrong-Ostle are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing fluids. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a first and second length for the first and second lateral absorbent zones in the first and second transversal sections of Ehrnsperger to form lateral absorbent zones in transversal sections with the claimed length in the longitudinal direction to improve the absorbance properties to prevent leakage as taught by Armstrong-Ostle. 
Regarding claim 6,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger does not explicitly teach wherein the average lateral zones basis weight is higher than the average central zone basis weight wherein the first and second absorbent zones are in a first and second transversal section, respectively, having a first length in the longitudinal direction of at least 10 mm. However, Ehrnsperger does teach the absorbent material may be present in a profiled basis weight which there may exist areas with a basis weight of at least 50% larger than other areas than the average central zone basis weight (Ehrnsperger: par. 0053 and 0084). 
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled regions of absorbent material having different basis weights in either the longitudinal or transverse dimensions to direct the flow of fluid in the desired manner to prevent leakage (Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which a first absorbent zone (30, may correspond to the first lateral absorbent zone in a first transversal section) and a second absorbent (31, may correspond to the second lateral absorbent zone in a second transversal section) both may have a higher basis weight/absorbent material amount than a core absorbent zone (32) to improve the fit and comfort of the wearer (Armstrong-Ostle: par. 0062). The profiled segment may have a first length in the longitudinal direction (labeled as the width of the segments w1, for example), depending on how many segments the absorbent core is divided into, of 4 cm or greater which is within the claimed range of greater than 10 mm for the first and second transversal sections (Armstrong-Ostle: Fig. 3; par. 0044). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range.  Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).
Ehrnsperger and Armstrong-Ostle are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing fluids. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a first and second length for the first and second lateral absorbent zones in the first and second transversal sections, both of which have which have a higher basis weight compared to the central absorbent zone to improve the fit and comfort for the wearer, of Ehrnsperger to form lateral absorbent zones in transversal sections with the claimed length in the longitudinal direction to improve the absorbance properties to prevent leakage as taught by Armstrong-Ostle. 
Regarding claim 7,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger in view of Suzuki does not explicitly teach wherein the amount of absorbent material in the central absorbent zone ranges from about 15% to about 55% of the total amount of absorbent material in the absorbent core, and the combined amount of absorbent material in both lateral absorbent zones ranges from about 20% to about 80% of the total amount of absorbent material in the absorbent core.
However, the combination of Ehrnsperger, Kreuzer, and Armstrong-Ostle teach the claimed core and lateral absorbent zones having the claimed basis weight (related to the amount of absorbent material) relationship and having the claimed length dimensions (i.e. at least 10 mm as described in claims 5 and 6 above). Additionally, Ehrnsperger teaches the absorbent core be formed into various shapes and be composed of at least 80% of absorbent material and is formed Ehrnsperger: par. 0053 and 0083-0084 and Armstrong-Ostle: par. 0064). Thus, as Ehrnsperger and Armstrong-Ostle teach the structure of the absorbent zones in addition to the claimed basis weight relative differences between said zones, the amount of absorbent material in each respective zone is also expected to overlap with the claimed proportions. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
In addition, it would also be obvious to one of ordinary skill in the art to adjust the amount of absorbent material in the lateral absorbent zones, such as a greater amount in the claimed range compared to the core absorbent zone in the claimed amount, to provide the desired absorbent properties to prevent leakage as taught by the combination of Ehrnsperger, Suzuki, and Armstrong-Ostle.
Regarding claim 8,
Ehrnsperger in view of Suzuki and Kreuzer teaches the absorbent article required by claim 1. Ehrnsperger does not explicitly teach wherein adjacent zones basis weight is at least 25% higher than the average central zone basis weight. However, Ehrnsperger does teach the absorbent material may be present in a profiled basis weight along the longitudinal axis of the core in which there may exist areas with a basis weight of at least 50% larger than other areas which is within the claimed range of at least 25% higher basis weight than the average central zone basis weight (Ehrnsperger: par. 0053 and 0084). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Armstrong-Ostle teaches an absorbent article comprising an absorbent core (Armstrong-Ostle: abstract; par. 0008, 0019, 0023, and 0028). The absorbent core may comprise profiled regions of absorbent material having different basis weights in either the longitudinal or transverse dimensions to direct the flow of fluid in the desired manner to prevent leakage (Armstrong-Ostle: par. 0052-0069). The absorbent core may be profiled in the longitudinal direction in which first and second absorbent zones (30 and 31, may be considered lateral absorbent zones) have a higher basis weight/absorbent material than a core absorbent zone (32) (Armstrong-Ostle: par. 0062).
Ehrnsperger and Armstrong-Ostle are in the corresponding field of absorbent articles for use in personal hygiene applications for absorbing fluids. Therefore, it would have been obvious to one of ordinary skill in the art to increase the absorbent material towards the front and back edges along a longitudinal axis such as in the first and lateral absorbent zones (i.e. increase the basis weight or amount of absorbent material) of Ehrnsperger to improve the absorbance properties to prevent leakage as taught by Armstrong-Ostle. It would further be obvious to one of ordinary skill in the art to utilize a higher basis weight of at least 25% or higher in the average lateral zones compared to the average central zone as Ehrnsperger teaches the absorbent material may be profiled along the longitudinal axis in which the basis weight may be at least 50% larger, which is within the claimed range of at least 25%, to achieve the desired absorbent properties to prevent leakage in the desired location(s) of the absorbent article as taught by the combination of Ehrnsperger and Armstrong-Ostle.

Response to Arguments
Applicant’s arguments filed 10/13/2020 regarding the Section 103 rejection over Ehrnsperger in view of Suzuki is found persuasive. However, a new Section 103 rejection has been implemented adding the Kreuzer reference to cure the deficiencies of Ehrnsperger and Suzuki. Please see the updated rejection above.
There appears to be no arguments towards the double patenting rejections. Thus, the double patenting rejections have been updated to reflect Applicant’s amendments and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783